 

EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
_____________, 2014, is between Cardiogenics Holdings Inc., a Nevada
corporation, (the “Company”), and the investor (the “Investor”), as set forth in
the signature page to this Agreement.

 

WHEREAS, the Company is executing and delivering this Agreement in reliance upon
the exemption from securities registration afforded by Regulation S (“Regulation
S”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”).

 

WHEREAS, in accordance with the Private Placement Memorandum of the Company (the
“Private Placement Memorandum”), the Company desires to offer and sell, upon the
terms and conditions set forth in this Agreement in a Regulation S offering
through WDM Dom Maklerski S.A. (the “Offering Agent”) up to 15,000,000 shares
(the “Offered Shares”) of common stock, par value $0.00001 per share of Company
(“Common Stock”) at an Offer Price per share of 0,33 PLN (approximately $ 0,11)
(the “Private Placement”).

 

WHEREAS, the Investor wishes to purchase, upon the terms and conditions stated
in this Agreement, such number of Offered Shares as is set forth immediately
below Investor’s name on the signature page hereto.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

SUBSCRIPTION

 

Section 1.1 Subscription. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to the Investor and
the Investor shall purchase from the Company the number of Offered Shares set
forth on the Investor’s signature page to this Agreement. To solicit Company’
acceptance of the Investor’s subscription for Offered Shares, the Investor must
provide an executed copy of this Agreement together with good funds for the
purchase price set forth on the signature page hereto (the “Purchase Price”) by
a concurrent wire transfer of the Purchase Price, as provided in the
instructions attached to this Agreement as Schedule A.

 

Section 1.2 Rejection of Subscriptions. Company may reject any subscription for
any reason or no reason in its sole discretion.

 

Section 1.3 Compliance. In connection with the introduction of the Offered
Shares for trading on New Connect, the alternative trading system maintained by
the Warsaw Stock Exchange in Poland (“New Connect”), the Private Placement shall
be conducted in compliance with applicable Polish securities law and
regulations.

 

 

 

 

ARTICLE 2

 

CLOSING AND DELIVERY



 

Section 2.1 Closing.

 

(a) Closing Date. The closing will take place on the third business day
following acceptance by Company of the Investor’s subscription in accordance
with Section 1.1 and confirmation by the Company that the Offered Shares have
been accepted for trading on New Connect (the “Closing Date”), at the office of
the Offering Agent, which is located at Plac Powstańców Śląskich 1 lok. 201,
53-329 Wrocław, Poland on the Closing Date or at such other location or time as
the parties may agree (the “Closing”).

 

(b) Delivery of Offered Shares in uncertificated form. On the Closing Date or
any such later date that will result from binding regulations of the National
Depositary of Securities in Poland (the “NDS”), Company will deliver to the
Investor all Offered Shares purchased by the Investor pursuant to this Agreement
and the regulations of the NDS.

 

(c) Delivery of Offered Shares in certificated form. The Investor acknowledges
that any certificates or other evidence that may be issued representing the
Offered Shares shall bear any legend required by the securities laws of any
state and be stamped or otherwise imprinted with a legend substantially in the
following form:

 

The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel reasonably
satisfactory to this corporation, is available.

 

Section 2.2 Repayment of the Purchase Price.

 

In the event when the Offered Shares are not admitted to trading on New Connect
within 5 (five) months following the date of this Agreement, unless the Purchase
Price increased by 5% interest per annum has been repaid by the Offering Agent,
Company shall repay the Investor the Purchase Price increased by 5% interest per
annum calculated for the period starting on the day payment of funds to the
account of the Offering Agent and ending on the day of repayment, and the
Agreement shall terminate. Company undertakes to perform the obligation within
one month following the end of the period referred to in the preceding sentence.
Should the Company fail to perform this obligation, the Investor is authorized
to calculate interest on the amount of Purchase Price increased by interest due,
at the rate of 2% for each month of delay.

 

2

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of Company. The Company hereby
represents and warrants to the Investor as follows:

 

(a) Organization and Good Standing. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority to conduct its business as currently
conducted.

 

(b) Authorization. Company’ execution and delivery of this Agreement, as well as
its performance of its obligations under this Agreement, has been duly and
validly authorized by all required corporate action. This Agreement has been
validly executed and is a legal, valid, and binding obligation of Company,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency and similar laws relating to
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(c) No Filing or Registration. Except for (i) the filing of any required forms
to comply with Regulation S or (ii) any state filings that may be required in
connection with the transactions contemplated by this Agreement, no filing or
registration with, or notice to or authorization, consent, finding by or
approval of, any governmental authority is necessary for the execution and
delivery of this Agreement by the Company or the consummation by the Company of
the transactions contemplated hereby, the failure to obtain, make, or give which
would be material to the Company’ business taken as a whole.

 

(d) No Conflict. The Company’s execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not violate, conflict
with, or result in a material breach of any provision of, or constitute a
material default under, or result in the termination of, or accelerate the
performance required by, or result in a right of payment, termination, or
acceleration of any obligation under, or result in the creation of any lien upon
any of its assets (any such violation, conflict, breach, default, right of
termination, or acceleration, loss or creation, an “Issuer Violation”), under
any provisions of (i) the articles of incorporation or bylaws of the Company, or
(ii) subject to obtaining any required third-party consents or other approvals,
any note, bond, mortgage, indenture, deed of trust, license, franchise, permit,
concession, contract, lease, or other instrument or agreement of any kind to
which the Company is now a party or by which its assets may be bound or
affected, unless such Issuer Violations as would not be material to the
Company’s business taken as a whole.

 

(e) Compliance with Laws. Company is not in violation of, or under investigation
with respect to any violation of, any material law (whether common law or
equity), statute, order, rule, regulation, ordinance, or judgment of any
governmental authority applicable to the Company. There is no litigation pending
or, to the Company’s knowledge, threatened, against it or involving its property
or business, which would materially affect the Company’s business taken as a
whole.

 

(f) No Breach or Default. The Company is not in breach of or default under or
with respect to any of its obligations under any security issued by the Company
or any material agreement, instrument, or other undertaking, to which it is a
party or by which it or any of its property is bound and which breach or default
would materially affect the Company’s business taken as a whole.

 

3

 

 

(g) Transferability of the Offered Shares. Beginning from the day of admission
of the Offered Shares to trading on NewConnect, the limitations of
transferability of the Offered Shares referred to in sec. 3.2 (k)(d) shall not
apply. In the event of breach of this representation, the Company undertakes to
pay contractual penalty in the amount agreed in sec. 2.2 above.

 

(h) Escrow. The funds paid by the Investor upon subscription as Purchase Price
for the Offered Shares shall be maintained in escrow account opened by the
Offering Agent and not transferred to the Company until the first day of listing
of the Offered Shares on New Connect.

 

Section 3.2 Representations and Warranties of the Investor. The undersigned
Investor represents and warrants to the Company as follows:

 

(a) The Investor fully understands all of the risks related to the purchase of
the Offered Shares. The Investor has carefully considered and has discussed with
the Investor’s professional legal, tax, accounting and financial advisors, to
the extent the Investor has deemed necessary, the suitability of an investment
in the Offered Shares for the Investor’s particular tax and financial situation
and has determined that the Offered Shares being purchased by the Investor are a
suitable investment for the Investor. The Investor recognizes that an investment
in the Offered Shares involves substantial risks, including the possible loss of
the entire amount of such investment.

 

(b) The Investor acknowledges that (i) the Investor has had the opportunity to
request copies of any documents, records and books pertaining to this
investment; (ii) any such documents, records and books that the Investor
requested have been made available for inspection by the Investor, the
Investor’s attorney, accountant or other advisor(s); and (iii) the Investor has
read carefully the Private Placement Memorandum including, but not limited to,
the list of Risk Factors in Section 1 therein. The Investor has requested,
received, reviewed and considered all information it deems relevant in making an
informed decision to purchase the Offered Shares.

 

(c) The Investor and the Investor’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from representatives of Company or
Persons (as defined below) acting on behalf of Company concerning Company, the
Private Placement and the Offered Shares and all such questions have been
answered to the full satisfaction of the Investor. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(d) The Investor is not subscribing for the Offered Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or the Internet (including without limitation, internet
“blogs,” bulletin boards, discussion groups and social networking sites) or
presented at any seminar, meeting or conference whose attendees have been
invited by any general solicitation or general advertising.

 

(e) The Investor has sufficient knowledge and experience in financial, tax and
business matters to enable the Investor to utilize the information made
available to the Investor in connection with the Private Placement, to evaluate
the merits and risks of an investment in the Offered Shares and to make an
informed investment decision with respect to an investment in the Offered
Shares.

 

4

 

 

(f) The Investor acknowledges that the Offered Shares prior to their admission
to trading on New Connect, may not be sold or otherwise transferred without
registration under the Securities Act and applicable state securities laws or an
applicable exemption therefrom. The Investor acknowledges that neither the offer
nor sale of the Offered Shares have been registered under the Securities Act or
under the securities laws of any state. The Investor represents and warrants
that the Investor is acquiring the Offered Shares for the Investor’s own
account, for investment purposes and not with a view toward resale or
distribution within the meaning of the Securities Act, except pursuant to sales
registered or exempted under the Securities Act, i.e. trading of the Offered
Shares on New Connect. The Investor is aware that the Company intends to apply
for admission of the Offered Shares to trading on New Connect, therefore (i) the
Offered Shares are not currently eligible for resale in reliance upon Rule 144
(as defined below) and (ii) the Company has no obligation to register the
Offered Shares purchased hereunder.

 

(g) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity: (i) such partnership, corporation,
trust, estate or other entity is duly organized and validly existing and has the
full legal right and power and all authority and approval required (a) to
execute and deliver this Agreement and all other instruments executed and
delivered by or on behalf of such partnership, corporation, trust, estate or
other entity in connection with the purchase of the Offered Shares, and (b) to
purchase and hold the Offered Shares; and (ii) the signature of the party
signing on behalf of such partnership, corporation, trust, estate or other
entity is binding upon such partnership, corporation, trust, estate or other
entity.

 

(h) The Investor understands that the Offered Shares are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Offered Shares.

 

(i) The Investor understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Offered Shares or the fairness or
suitability of the investment in the Offered Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Offered Shares.

 

(j) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Investor and shall constitute the legal, valid and binding
obligations of such Investor enforceable against the Investor in accordance its
terms.

 

(k) The Investor is not a “U.S. Person” as defined in Rule 902(k) of Regulation
S and:

 

(a)  not acting for the account or benefit of a U.S. Person and is purchasing
the Offered Shares in an offshore transaction pursuant to Regulation S;

 

(b)  the Investor understands that neither the Offered Shares nor the underlying
securities have not been and will not be registered under the Securities Act and
may not be offered, resold, pledged or otherwise transferred by such Investor
except: (a) (i) in the United States to a person whom the seller reasonably
believes is a qualified institutional buyer in a transaction meeting the
requirements of Rule 144, (ii) outside the United States in a transaction
complying with the provisions of Rule 903 or Rule 904 of Regulation S, (iii)
pursuant to an exemption from registration under the Securities Act provided by
Rule 144 (if available), or (iv) pursuant to an effective registration statement
under the Securities Act; and (b) in accordance with any applicable securities
laws of any state of the United States and other jurisdictions;

 

5

 

 

(c)  the Investor acknowledges that, if in the future it decides to resell,
pledge or otherwise transfer the Offered Shares or any beneficial interests in
any of the Offered Shares prior to the date which is twelve (12) months after
the later of (a) the date when the Offered Shares are first offered to persons
(other than distributors) pursuant to Regulation S and (b) the date of closing
of the Private Placement and admission of the Offered Shares to trading on New
Connect, it will do so only (i) in compliance with the restrictions set forth
herein, (ii) pursuant to an effective registration statement under the
Securities Act, or (iii) in accordance with the provisions of Rule 144 (if
available) or Regulation S, and in each of such cases in accordance with any
applicable securities laws of any state of the United States;

 

(d)  the Investor agrees to, and each subsequent holder is required to, notify
any purchaser of the Offered Shares from it of the resale restrictions referred
to in paragraphs (k)(c)(ii) and (k)(c)(iii) above, if then applicable; The
foregoing notice and resale restrictions do not apply to transactions on New
Connect; and

 

(e)  the Investor acknowledges that, prior to any proposed transfer of any of
the Offered Shares other than pursuant to an effective registration statement,
the transferee of any of the Offered Shares may be required to provide
certifications and other documentation relating to the non-US Person status of
such transferee.

 

(l) Issuer Reliance. The Investor understands that Company has entered or will
enter into this Agreement with the Investor in reliance upon the Investor’s
representations to Company, as set forth above.

 

ARTICLE 4

CONDITIONS TO CLOSING

 

Section 4.1 Conditions to Company’ Obligations. Except for as may be waived in
writing by Company and as provided in Section 4.1(a) below, all of the
obligations of Company under this Agreement are subject to the fulfillment,
prior to or at the Closing of each of the following conditions:

 

(a) Representations and Warranties True. The representations and warranties of
the Investor contained in this Agreement shall be true and correct in all
material respects as of the Closing.

 

(b) The Investor shall have delivered an executed copy of this Agreement and the
Purchase Price in accordance with Section 1.1.

 

(c) The Common Stock shall have been approved and accepted for trading on the
Alternative Trading System on the NewConnect market.

 

(d) Subscriptions for a minimum of 100,000 PLN of the Offered Shares in the
Private Placement shall have been received and accepted by the Company,
nevertheless there might be some exceptions allowed in individual cases.

 

6

 

 

Section 4.2 Conditions to the Investor’s Obligations. Except as may be waived in
writing by the Investor and as provided in Section 4.2(a) below, all of the
obligations of the Investor under this Agreement are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions:

 

(a) Representations and Warranties True. The representations and warranties of
Company contained in this Agreement shall be true and correct in all material
respects as of the Closing.

 

ARTICLE 5

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

Section 5.1 The representations and warranties of Company, and the Investor
herein shall survive the Closing until the expiration of all applicable statutes
of limitation.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Amendments. This Agreement may be amended only by a written document
signed by Company and agreed to in writing by the Investor.

 

Section 6.2 Counterparts and Facsimile Signatures. This Agreement has been
signed in Polish and English language versions and may be executed in any number
of counterparts of each language versions and signature pages may be delivered
by electronic transmission; each such counterpart or signature page shall be
deemed to be an original. In case of discrepancies between Polish and English
language version, the Polish version shall prevail.

 

Section 6.3 Assignment. Neither this Agreement nor any right created hereby
shall be assignable by Company or the Investor (or any permitted assignee of
Company or the Investor) without the prior written consent of the other party,
except that this Agreement may be assigned (i) by the Investor to (a) an entity
that wholly owns, is wholly owned by or is wholly under common ownership with
the Investor or any permitted assignee of the Investor; (b) a trust for the
benefit of the Investor or his or her immediate family members; or (c) by will
or the laws of descent and distribution; or (ii) by Company to the successor in
interest to all or substantially all of its business. Any attempt to assign any
right under this Agreement in violation of this Section 6.3 shall be void.
Nothing in this Agreement, express or implied, is intended to confer upon any
person, other than the parties hereto and their respective permitted successors,
permitted assigns, heirs, executors, administrators, or personal
representatives, any rights or remedies under or by reason of this Agreement.

 

Section 6.4 Entire Agreement. Except as provided to the contrary herein, this
Agreement, and the Disclosure Documents contain the full and entire
understanding and agreement between the parties with regard to the subject
hereof and supersede all prior agreements and understandings of the parties with
regard to such matters. Neither party shall be liable or bound to the other in
any manner by any representations, warranties, covenants or agreements except as
specifically set forth herein or therein.

 

7

 

 

Section 6.5 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and enforced pursuant to the laws of Poland. The parties to this
Agreement hereby irrevocably submit to the exclusive jurisdiction of the proper
court for the Investor’s seat.

 

Section 6.6 Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
unless, as a result of the selective enforcement of such remaining provisions a
party hereto would fail to realize a benefit that was a fundamental part of the
reason for such party to have entered into this Agreement.

 

Section 6.7 Notices. Except as otherwise specifically provided herein, all
notices and other communications required or permitted under this Agreement must
be in writing and may be given by personal or customary form of electronic
delivery or U.S. mail, or confirmed facsimile. If given by mail, such notice
must be sent by registered or certified mail, postage prepaid, mailed to the
party at the respective address set forth below, and shall be effective only if
and when received by the party to be notified. For purposes of notice, the
addresses of the parties shall, until changed as hereinafter provided, be as
follows:

 

  If to Company: Cardiogenics Holdings Inc.     625 Northam Drive, Unit 8    
Mississauga, Ontario L4V 1WB, Canada     Attention: Yahia A. Gawad, CEO     Fax:
+1 (905) 673-9865     Email: ygawad@cardiogenics.com

 

  With a copy to: ______________________     ______________________    
______________________

 

If to the Investor, to the address set forth on the signature page of this
Agreement, or at such other address or facsimile number as any party may have
advised the other by notice.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, this Agreement is hereby duly executed by each party hereto
as of the date first written above.

 

INVESTOR:

 

PLN amount of investment: PLN _____________ (say:

 

_____________________________________ zloty) (the “Purchase Price”)

 

Number of Offered Shares Subscribed for: _____________ (say:

 

_______________________________________)

 

Exact name in which the Offered Shares are to be issued:

_________________________________________________

 

__________________________________________

Signature

 

Date: _____________, 2014

 

__________________________

(Print Name of Investor)

 

Address:

 

________________________________

 

Fax Number: _________________________

 

Email Address: ___________________________

 

Acceptance Dated: ___________________________

 

Cardiogenics Holdings Inc.       By:   Name: Yahia A. Gawad   Title: Chief
Executive Officer  

 

9

 

 

SCHEDULE A

 

1.EXECUTED DOCUMENTS SHOULD BE MAILED TO:

 

DOM MAKLERSKI WDM S.A.

Plac Powstańców Śląskich 1 lok. 201, 53-329 Wrocław, Poland

Attention: Wojciech Grzegorczyk

Fax: (71) 79 11 556

Email: wojciech.grzegorczyk@wdmsa.pl

 

2.IF YOU ARE WIRING FUNDS, THE FUNDS SHOULD BE WIRED AS FOLLOWS:

 

The amount of the payment for Offered Shares shall be transferred to the bank
account of the Offering Agent number 98 1060 0076 0000 3300 0051 1731, accepting
subscription order. Payment from particular Investor (both Retail and
Institutional, jointly named as “Investors”) should be made from appropriate
bank account. This Investor should be the owner or co-owner of above bank
account.

 

In the event of the Offering cancelation or any other situation, which will
cause the necessity to return payments to the Investors, the Offering Agent will
return whole amount of payments to all Investors. The return will be done on
appropriate Investor’s bank account indicated by particular Investor within 7
business days from informing by the Offering Agent of the Offering cancelation
or other situation, which will cause the necessity to return payments to the
Investors. The payments shall be returned without any reimbursement for costs
incurred by the Investors in the course of subscribing for Offered Shares, and
be net of all transfer expenses and without interest.

 

All payments for Offered Shares by the Investors may be made only in PLN.

 

Any overpayments (either as a result of lack of Allotment of Offered Shares or
as a result of any proportional reduction) will start to be returned not later
than seven business days after the Allotment Date without any interest or any
other compensation.

 

A subscription placed without any payment will be invalid. A subscription placed
with partial payment will be valid with respect to such number of Offered Shares
for which payment has been made.

 

Investors who were initially allocated Offered Shares are obliged to pay the
Offer Price with respect of such Offered Shares not later than on the last day
of subscription period for Institutional Investors. The amount of the payment
should be equal to the multiple of the number of Offered Shares for which the
Investor is placing the subscription order at the Offer Price. The Offering
Agent accepting subscription orders may charge the brokerage commission, if any,
for execution of this action.

 

Investors will be required to pay an amount in PLN corresponding to the number
of Offered Shares initially allocated to such Investor multiplied by the Offer
Price. Payment for the Offered Shares has to be made from the banking account
owned or co-owned by particular Investor.

 

10

 



